Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8-11, 15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0154768 A1 to Bell in view of US 2014/0211002 to Lin et al., hereinafter, “Lin”.
Claim 1. A non-transitory computer-readable medium having instructions stored thereon executable by a processor to: receive a plurality of images captured by an imaging device, the plurality of images having a field of view; Bell [Abstract] teaches method of identifying motion within a field of view includes capturing at least two sequential images within the field of view.
displaying the received images on a touch screen display; Bell [0008] teaches a Sensitivity Region Map may be assigned threshold values corresponding to a set of pixels for displaying an image. 
receiving a first user input via the touch screen display to define a first region of interest on one or more of the received images, wherein the first region of interest includes only a portion of the field of view and is defined by one or more boundary vertices; Bell [0008] teaches a Sensitivity Region Map may be assigned threshold values corresponding to a set of pixels for displaying an image. More particularly, the Sensitivity Region Map may specify the threshold values that correspond to each pixel location in the field of view of the camera. The Sensitivity Region Map may delineate continuous groups of pixel locations within the field of view that correspond to a same threshold value. To this end, the Sensitivity Region Map may include a "Background Region" and other user-defined regions (i.e., masks). A same threshold value may apply to each pixel location corresponding to a same region. User-defined regions may have the shapes of closed polygons. Each mask or "region" may be defined by its vertices (e.g., corners), a dynamic flag, and a numeric threshold value.
and receiving a detected motion event when a motion is detected in the portion of the field of view of one or more of the plurality of images that corresponds to the first region of interest that meets a predefined first motion detection threshold assigned to the first region of interest. Bell [0009] teaches a presence of motion is determined by comparing the difference values to corresponding ones of the threshold values.
Bell fail to explicitly teach select and reposition one or more of the boundary vertices of the first area of interest to redefine the first region of interest. Lin, in the field of object detection in image data, teaches receiving a second user input via the touch screen display to select and reposition one or more of the boundary vertices of the first area of interest to redefine the first region of interest; Lin [0004] teaches video object detection and counting techniques have widely been applied in various fields, such as factory monitoring, military surveillance, building security surveillance, etc. In a video surveillance application, pedestrians or vehicles can be detected and calculated via acquired video frames, so that a monitoring person is capable of obtaining various information data, such as traffic jams, traffic violations, pedestrian flow of shopping malls, etc, for the following control and analysis process.
Lin [0021] teaches the detection region drawing module is utilized for providing the user to draw each detection region on the video frame I and select density of the set of the image pixels for each detection region. As such, the user can define the detection region on the video frame I via the detection region drawing module acting as an input interface. Furthermore, the detection region drawing module further includes a free hand drawing sub-module. The free hand drawing sub-module is utilized for providing the user to draw a detection region in a free-form shape. The free hand drawing sub-module is also utilized for providing the user to select density of the set of the image pixels for the detection region. For example, the user can use a touch pen to draw three regions on the video frame I, such as the detection regions A, B and O shown in FIG. 2, for establishing the required detection regions
Lin [0023] teaches the detection region drawing module further includes a region template adjusting sub-module. The region template adjusting sub-module is utilized for providing the user to draw a detection region in a region partition corresponding to a specific template by adjusting control points of a region template and select density of the set of the image pixels for the detection region. Please refer to FIG. 5. The user can use an input device to adjust a predetermined region template so as to select a required detection region. For example, the user can use the input device to move, rotate or scale the predetermined region template. As shown in FIG. 5, the user can use the input device to click a control point CP to adjust the size of a region partition, so as to create detection region A to E.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify receive a plurality of images captured by an imaging device, the plurality of images having a field of view by Bell with Lin’s teaching of selecting and repositioning one or more of the boundary vertices of the first area of interest to redefine the first region of interest. One would have been motivated to perform this combination due to the fact that it allows one to accurately detect a moving object in video data based on region transistion (Lin [0006]). In combination, Bell is not altered in that Bell continues to detect motion of an object in image data. Lin's teachings perform the same as they do separately of adjusting an area of interest.
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection in surveillance data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 2. Bell further teaches wherein at least a portion of the field of view outside of the first region of interest is assigned a second predefined motion detection threshold that is different from the first motion detection threshold. Bell [0031] teaches each of the polygon-shaped regions, mask A and mask B, may have its own threshold value associated with it. The threshold values assigned to the polygon-shaped regions may be dynamically computed for each video frame (i.e., for each newly captured image), may be specified by the human operator, or may be specified by the condition of the system.
Bell [0032] teaches each mask, e.g., masks A and B, may be defined by its vertices (e.g., corners)
Claim 3. Bell further teaches wherein the second predefined motion detection threshold is set so as to not detect any motion events. Bell [0030] teaches The Sensitivity Region Map includes a background region 52 surrounding each of two other regions in the form of mask A and mask B. Each of the threshold values associated with background region 52 may be the same fixed value, i.e., may be equal. Each of mask A and mask B may be shaped as a closed polygon and may be defined by the user/operator. In one embodiment, each of the threshold values within mask A are equal, and each of the threshold values within mask B are equal. However, the threshold values within mask A are not typically equal to the threshold values within mask B. Nor are the threshold values within mask A or mask B typically equal to the threshold values within background region 52.
Bell [0033] teaches using a dynamically computed threshold value based upon the pixels disposed only in this area of the field of view may yield superior ability to detect motion as compared with using a threshold value based upon all pixels in the image.
Bell [0036] teaches assume that mask B corresponds to the area in and around a vehicle exit portal 56 (FIG. 3) that is adjacent to doorway 54 in field of view 50. Assume that the user is not interested in detecting movement of objects or beings of relatively small size, such as pedestrian traffic, through portal 56, but is interested in detecting movement of objects or beings of relatively large size, such as vehicular traffic, through portal 56. Movement of a larger object, such as a vehicle, will yield a larger change in pixel color values than will movement of a small object, such as a human being. Thus, use of a specific or fixed threshold value in association with mask B that decreases sensitivity for only the region of mask B may enable detection of vehicle traffic through portal 56 while avoiding detection of pedestrian traffic through portal 56. For example, a larger threshold value may result in less sensitivity to pedestrian traffic than would a smaller threshold value. Thus, a larger threshold value may be more suitable for determining a presence of vehicular motion than for determining a presence of pedestrian motion. Moreover, the superior detection capability yielded by the dynamically computed threshold value associated with mask A is unaffected by use of the fixed threshold value in association with mask B.
Bell [0037] teaches the portion of the field of view associated with mask B may have a higher likelihood of vehicle motion and/or a lower likelihood of pedestrian motion than another portion of the field of view, such as the background region. Thus, the threshold value assigned to mask B may be greater than the threshold value assigned to the background region such that the surveillance system is better able to distinguish vehicular motion from pedestrian motion in the portion of the field of view corresponding to mask B than in the portion of the field of view corresponding to the background region.
Claim 4. Bell further teaches further comprising: receiving another user input via the touch screen display to define a second region of interest on one or more of the received images, wherein the second region of interest is different from the first region of interest and is defined by one or more boundary vertices; and receiving a detected motion event when a motion is detected in the portion of the field of view of one or more of the plurality of images that corresponds to the second region of interest that meets a predefined second motion detection threshold assigned to the second region of interest, wherein the predefined second motion detection threshold is different from the predefined first motion detection threshold. Bell [0008] teaches, the Sensitivity Region Map may include a "Background Region" and other user-defined regions (i.e., masks). A same threshold value may apply to each pixel location corresponding to a same region. User-defined regions may have the shapes of closed polygons. Each mask or "region" may be defined by its vertices (e.g., corners), a dynamic flag, and a numeric threshold value.
Bell [0031] teaches each of the polygon-shaped regions, mask A and mask B, may have its own threshold value associated with it. The threshold values assigned to the polygon-shaped regions may be dynamically computed for each video frame (i.e., for each newly captured image), may be specified by the human operator, or may be specified by the condition of the system.
Bell [0032] teaches each mask, e.g., masks A and B, may be defined by its vertices (e.g., corners)
Bell [0037] teaches the portion of the field of view associated with mask B may have a higher likelihood of vehicle motion and/or a lower likelihood of pedestrian motion than another portion of the field of view, such as the background region. Thus, the threshold value assigned to mask B may be greater than the threshold value assigned to the background region such that the surveillance system is better able to distinguish vehicular motion from pedestrian motion in the portion of the field of view corresponding to mask B than in the portion of the field of view corresponding to the background region.
Claim 6. Bell further teaches wherein the first user input includes drawing on the touch screen display a free-form area that defines the first region of interest. Bell [0008] teaches the Sensitivity Region Map may include a "Background Region" and other user-defined regions (i.e., masks). A same threshold value may apply to each pixel location corresponding to a same region. User-defined regions may have the shapes of closed polygons. Each mask or "region" may be defined by its vertices (e.g., corners), a dynamic flag, and a numeric threshold value.
Bell [0030] teaches each of mask A and mask B may be shaped as a closed polygon and may be defined by the user/operator.
Claim 8. Bell further teaches further comprising receiving via the touch screen display a selection of one of a plurality of selectable shapes for creating and/or modifying the first region of interest. Bell [0008] teaches the Sensitivity Region Map may include a "Background Region" and other user-defined regions (i.e., masks). A same threshold value may apply to each pixel location corresponding to a same region. User-defined regions may have the shapes of closed polygons.
Bell [0030] teaches each of mask A and mask B may be shaped as a closed polygon and may be defined by the user/operator.
Bell [0031] teaches each of the polygon-shaped regions, mask A and mask B, may have its own threshold value associated with it. The threshold values assigned to the polygon-shaped regions may be dynamically computed for each video frame (i.e., for each newly captured image), may be specified by the human operator, or may be specified by the condition of the system. The size or area of the given region, such as mask A or mask B
Claim 9. Bell further teaches wherein the first region of interest is displayed using a particular color, gradient and/or line style. Bell [0008] teaches each mask or "region" may be defined by its vertices (e.g., corners), a dynamic flag, and a numeric threshold value. If the dynamic flag is set, the color values of all pixels within, i.e., corresponding to, the region may be included in a computation of a dynamic threshold.
Claim 10. Bell further teaches wherein the imaging device is a video camera. Bell [0040] teaches FIG. 4 illustrates one embodiment of a process 400 by which a Sensitivity Region Map may be utilized to build a Threshold Level Map for a video image… The form of the Sensitivity Region Map 410 may be modified by the current pan, tilt and/or focal length (zoom) positions 412 of camera 22.
Claim 11. The non-transitory computer-readable medium of claim 1, wherein the imaging device is a security camera. Bell [0005] teaches surveillance systems, also known as security systems, are known to include cameras for capturing images within the camera's field of view.
Claim 15. It differs from claim 1 in that it is a system for detecting motion events in a monitored are stored on a non-transitory computer-readable medium of claim 1. Therefore claim 15 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 17. It differs from claim 2 in that it is a system for detecting motion events in a monitored are stored on a non-transitory computer-readable medium of claim 2. Therefore claim 17 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 18. It differs from claim 3 in that it is a system for detecting motion events in a monitored are stored on a non-transitory computer-readable medium of claim 3. Therefore claim 18 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 19. It differs from claim 1 in that it is a method for detecting motion events in a monitored area stored on a non-transitory computer-readable medium of claim 1. Therefore claim 19 has been analyzed and reviewed in the same way as claim 1. See the above analysis.
Claim 20. Bell further teaches further comprising: receiving another user input via the touch screen display to define a second region of interest on one or more of the received images, wherein the second region of interest is different from the first region of interest and is defined by one or more boundary vertices; Bell [0032] teaches each mask, e.g., masks A and B, may be defined by its vertices (e.g., corners)
and receiving a detected motion event when a motion is detected in the portion of the field of view of one or more of the plurality of images that corresponds to the second region of interest that meets a predefined second motion detection threshold assigned to the second region of interest, wherein the predefined second motion detection threshold is different from the predefined first motion detection threshold. Bell [0030] teaches The Sensitivity Region Map includes a background region 52 surrounding each of two other regions in the form of mask A and mask B. Each of the threshold values associated with background region 52 may be the same fixed value, i.e., may be equal. Each of mask A and mask B may be shaped as a closed polygon and may be defined by the user/operator. In one embodiment, each of the threshold values within mask A are equal, and each of the threshold values within mask B are equal. However, the threshold values within mask A are not typically equal to the threshold values within mask B. Nor are the threshold values within mask A or mask B typically equal to the threshold values within background region 52.
Claims 5, 7, 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0154768 A1 to Bell in view of US 2014/0211002 to Lin et al., hereinafter, “Lin” and US 2018/0211301 A1 to Davies et al., hereinafter, “Davies”.
Claim 5. While the combination of Bell and Lin are silent on claim 5, Davies in the same field of video surveillance teaches wherein the second region of interest overlaps the first region of interest. Davies [0022] teaches these detection zones 107 may be established by the overlapping of fields of view or separately defined detection planes determined during the installation process.
Davies [0034] teaches two detection devices 104 may monitor the same area from different horizontally and/or vertically space separated perspectives. These detection zones 107 may be determined by the complete or partial overlapping of fields of view or space separated detection planes ascertained during the installation process or as a function of the physical construction of the housing containing multiple detection devices 104. When each detection zone 107 is monitored by at least two detection devices 104, the chances of false intruder 115 detection are greatly reduced. In this manner, detection devices 104 may be installed to form multiple detection zones 107 (first, second, third . . . detection zones) within a private security area 102
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify detecting an object in a plurality of images captured by an imaging device, the plurality of images having a field of view by Bell and Lin’s with Davies’s teaching of the second region of interest overlaps the first region of interest. One would have been motivated to perform this combination due to the fact that it allows one to accurately perform surveillance and make sure the system is functioning properly (Davies [0003-0004]). In combination, Bell is not altered in that Bell continues to detect motion of an object in image data. Lin's teachings perform the same as they do separately of adjusting an area of interest. While Davies continue to perform maintenance on security systems. 
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection in surveillance data could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 5.
Claim 7. Davies further teaches further comprising displaying the first region of interest in real time as the first region of interest is drawn. Davies [0060] teaches event data, captured CCTV video history 325, live camera views 329 and detected intruder 115 information may be shared among multiple private security systems 101.
Davies [0064] teaches access to the CCTV camera video history 325 of live camera view 329, could be securely managed by the shared supervisory server 122 through a personal mobile device application 313, secure website, etc. The CCTV system is not used to do human 115 detection and as such, does not form a detection zone 107.
Claim 12. Davies further teaches wherein the processor and the touch screen display are part of a smart phone. Davies [0023] teaches a " mobile device" is any computing device that provides internet and/or cellular phone access, and may include, but not be limited to phones, table computers, wearable computers (e.g., glasses, watches, head-mounted displays), personal digital assistants, calculators, cameras, pagers, personal navigation devices, robots, game consoles, media player, mobile personal computers, etc. Applications running on mobile devices may be referred to as personal mobile device applications 313 (FIG. 3).
Davies [0037] teaches master device 120 and/or the shared supervisory server 122 may communicate with a user's mobile device 111. Application(s) 313 residing on the personal mobile devices 111 may provide a user interface to the community security system 100.
Davies [0047] teaches a display panel 407 such as a touch display may be used with the master device 120 to provide a user interface to setup and configure the master device 120, the private security system 101 and or the community security system 100.
Claim 13. Davies further teaches wherein the processor and the touch screen display are part of a tablet. Davies [0023] teaches a " mobile device" is any computing device that provides internet and/or cellular phone access, and may include, but not be limited to phones, table computers, wearable computers (e.g., glasses, watches, head-mounted displays), personal digital assistants, calculators, cameras, pagers, personal navigation devices, robots, game consoles, media player, mobile personal computers, etc. Applications running on mobile devices may be referred to as personal mobile device applications 313 (FIG. 3).
Davies [0037] teaches master device 120 and/or the shared supervisory server 122 may communicate with a user's mobile device 111. Application(s) 313 residing on the personal mobile devices 111 may provide a user interface to the community security system 100.
Davies [0047] teaches a display panel 407 such as a touch display may be used with the master device 120 to provide a user interface to setup and configure the master device 120, the private security system 101 and or the community security system 100.
Claim 14. Davies further teaches wherein the instructions are part of an application program that is downloadable to a smart phone and/or tablet. Davies [0076] teaches for installation, the customer receives a unique identification number (or installation number) and information to download a setup application 313 to their personal mobile device 111, at step 722.
Claim 16. Davies further teaches wherein the computing device further provides a notification to the mobile device of the detected motion event. Davies [0033] teaches detection devices 104 may include, but not be limited to, any of the following devices capable of monitoring movement, or assisting with, monitoring or detecting activity in a given area: security cameras, lights, motion sensors, beam sensors, door sensors, and/or other motion detectors, including but not limited to a passive infrared (PIR) detectors.
Davies [0039] teaches the private security system 101 also includes a zone timer 314 and zone counter 308 in communication with sensory alert relays 312 used to trigger sensory alerts 309 and 310, such as lights or sirens.
Davies [0057] teaches FIG. 6 is a drawing 600 of private security areas 102 of FIGS. 1 and 2 and other private security areas 602-610 outside of structures are depicted. Each of the private areas 102 and 602-610 may have a private security system 101 that all communicate with a shared supervisory server 122 through a master device 120. When the private security system 101 detects an intruder 115 in the private security area 102 external to the physically secured building 130 and/or other type of restricted zone and notifies the owner/authorized person, an additional notification may be sent to other members in a group or community (such as home owners, family members or occupants of 602-610 of FIG. 6) that identifies the previous location and movements of the intruder 115. The notification may be as, but not limited to: text messages, sound prompts, voice messages, graphical descriptions and/or photos sent a user's personal mobile device 111, which may be accessible directly or via a personal mobile device application 313 on the users' mobile device 111.
Davies [0084] teaches groups may be formed, managed and notified based upon family members, mobile devices 111 associated with members of the household. Individuals added to a group may be provided with downloads of applications 313 for their personal mobile devices 111 to become group members and receive notifications.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661